I must respectfully dissent from the majority opinion on this case.
This cause of action arose on July 21, 1962. Plaintiff-appellant, hereinafter called plaintiff, was a passenger in an automobile operated by Anna K. Barnes in a westerly direction on State Route No. 32 in Adams County.
The defendant-appellee, hereinafter called defendant, at such time had stopped his truck in the same lane of traffic and to the west of where plaintiff was traveling. The defendant had, prior to this time, encountered mechanical failure with his truck in that the engine on the truck stalled. The mechanical failure occurred at the crest of a hill, and, instead of parking the truck to the right side of the highway at the crest of the hill, where the same could be accomplished, defendant permitted his truck to coast a distance down from the crest in a dip, where he could not park the truck to the right side of the highway and where his truck was not visible, under the weather conditions existing, to traffic approaching in the same lane of traffic from the east.
The defendant, after stopping his truck upon the highway, remained inside it in an attempt to get the same started. Defendant, at that time and place, carried no workable warning devices to warn oncoming traffic that a disabled vehicle was stopped in their lane of traffic; nor did the defendant attempt to warn approaching traffic that his truck was stopped in their lane of traffic, although defendant had ample time to do the same. Defendant did not even put on his lights.
The operator of the automobile in which plaintiff was a passenger approached the crest several minutes after the truck stopped on the highway, and when she first saw the truck it was too late to stop her vehicle, even though she claims she was operating the automobile at only thirty to thirty-five miles per hour. The automobile collided with the rear of defendant's truck and, as a result thereof, plaintiff received injuries.
This action was commenced on June 22, 1963, by plaintiff's father and next friend, George Ralston; plaintiff at that time being 16 years of age.
This cause came on to be heard in the May 1964, Term of the Court of Common Pleas, Adams County, and at such time and place the jury returned a verdict for the defendant. Thereafter, *Page 496 
plaintiff filed a motion for a new trial, and on July 27, 1964, the court overruled the same. Plaintiff thereafter filed a notice of appeal with the trial court, and this cause now comes on for hearing before this court on questions of law.
Plaintiff sets forth five separate assignments of error; but, in view of the conclusion reached by this dissenting member of the court, it will only be necessary that I discuss assignment of error No. 1, as I believe a ruling on this assignment is dispositive of the case, and it therefore becomes unnecessary for me to discuss errors Nos. 2, 3, 4 and 5.
Assignment No. 1 is to the effect that the verdict of the jury is contrary to law and the evidence. After reading the testimony, it is undisputed that the defendant did, during a violent rainstorm, permit his truck to stop on the paved portion of the highway under the crest of a hill and, further, that the truck was not visible to motor vehicles traveling in the same direction and, of course, in the same lane of traffic until any vehicle approaching from the rear would be almost upon the truck. The evidence is undisputed that the defendant did not carry any of the required warning devices that disabled trucks are required by law to carry. Also, there is no dispute that the defendant did not take any steps whatever to warn oncoming traffic that his truck was disabled and parked upon the paved portion of the highway. The evidence clearly establishes also that at the time of the accident it was raining very hard and driving was made not only quite difficult but very dangerous.
Section 4511.66, Revised Code, provides, in part, that no person shall stop, park or leave standing any vehicle, whether attended or unattended, upon the paved or main portion of the traveled highway; but there is an exception in that statute as to this part thereof which makes it not applicable to drivers of disabled motor vehicles where it is impossible to avoid stopping or leaving a vehicle in such position. However I interpret the evidence, I feel that the defendant does not come within the exception referred to and that he was in violation of this statute and was negligent per se. Section 4513.28, Revised Code, at the time of this accident provided that lighted fusees, flares or flags should be placed at certain distances to the front or to the rear of disabled motor vehicles on the paved portions of the *Page 497 
highway. Again, I am forced to conclude that the defendant was in violation of this statute also, and in this respect likewise negligent per se. It is no defense in law, where a mandatory requirement is set up as a standard of conduct by the statutes, that it would have been of no value to do the acts required by the statutes. The doctrine of negligence per se has been applied to the operation of motor vehicles in Ohio. Buckeye Stages, Inc.,
v. Bowers, 129 Ohio St. 412; Eisenhuth v. Moneyhon, 161 Ohio St. 367;  Bush, Admr., v. Harvey Transfer Co., 146 Ohio St. 657.
I come now to discuss the point as to whether the driver of the automobile in which the plaintiff was riding was or was not negligent, and on this point I have no hesitation in coming to the conclusion that she was guilty of the violation of the assured-clear-distance-ahead statute, which is Section 4511.21, Revised Code, for the reason that she was required to stop her vehicle within the assured clear distance ahead or pull to the side and stop; and I agree that with the majority view that she was negligent per se. The case of White v. Kinkus (Court of Appeals, 1963), 95 Ohio Law Abs. 161, clearly holds that, where the issue of negligence on the part of the defendant has been found adverse to the defendant, one who violates Section 4511.21, Revised Code, is guilty of negligence per se, and, further, that it is error on the part of the court in its charge on the issue of negligence and so prejudicial to the plaintiff that it will invalidate a verdict for the defendant. Since I find that both the defendant and the driver of the automobile in which plaintiff was riding were both negligent per se for violation of specific statutes, I must go further and hold that plaintiff had a cause of action against defendant and the driver of the car in which she was a passenger.
I now come to the question of proximate cause and since we have no question of contributory negligence, but one of combined or concurrent negligence, operating together to become the proximate cause of the accident and the injuries received by plaintiff, and since the law of Ohio is that the negligence of the driver of the vehicle in which plaintiff was riding could not be imputed to the plaintiff, she had the right to sue and recover from both or either of the parties, except in the instant case, *Page 498 
since no consideration was paid by plaintiff for the ride, according to the evidence, she would not be able to recover from her driver unless it was shown that the driver was guilty of wanton or wilful misconduct, which the facts in this case failed to establish.
My conclusion is that the trial court should have found that the proximate cause of the accident and the resulting injuries was the combined or concurrent negligence of the defendant and the driver of the automobile in which plaintiff was riding, and the trial court should have instructed the jury to return a verdict in favor of this plaintiff and against the defendant in this cause, with a further instruction that the only question for determination by them was the amount of damages. The court's failure to do this constituted error prejudicial to the rights of the plaintiff, according to my view.
Accordingly, I would have the court find that under the circumstances the verdict of the jury in this cause is contrary to the law and the evidence; and it would become necessary to remand this cause to the trial court for further proceedings according to law. *Page 499